Case 1:17-cv-00973-CFC Document 46 Filed 10/03/18 Page 1 of 3 PageID #: 4475



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


THE TRUSTEES OF COLUMBIA                            )
UNIVERSITY IN THE CITY OF NEW                       )
YORK and QIAGEN SCIENCES, LLC,                      )
                                                    )
                         Plaintiffs,                )
                                                    )   C.A. No. 17-973-CFC
          v.                                        )
                                                    )
ILLUMINA, INC.,                                     )
                                                    )
                         Defendant.                 )


                                       JOINT STATUS REPORT

          Pursuant to the Court’s Order dated September 20, 2018, the parties, by and through their

undersigned counsel, submit this Joint Status Report.

          The case is currently stayed as a result of the Stipulated Order entered by Judge Sleet on

July 23, 2018. (D.I. 45.) Illumina filed petitions for inter partes review with the Patent Trial and

Appeal Board (PTAB) challenging the validity of the five Patents-in-Suit,1 and the parties agreed

to the stay to allow the PTAB time to adjudicate the petitions.

          Under the Stipulated Order, the stay would be automatically lifted at the earlier of: (i) a

Final Written Decision by the PTAB upholding the validity of any claim of the Patents-in-Suit;

or (ii) a decision by the Federal Circuit reversing a determination by the PTAB that any claim of

the Patents-in-Suit is unpatentable. (D.I. 45.) The PTAB has instituted trial on all petitions, and

the parties are currently litigating the patentability of the asserted claims that Illumina is

challenging. The oral arguments for the inter partes review proceedings have been coordinated

so as to take place on March 5, 2019, and the last statutory due date for the PTAB to complete its

Final Written Decisions on the five proceedings is on or before September 18, 2019. See 35

1
    U.S. Patent Nos. 9,718,852; 9,719,139; 9,708,358; 9,725,480; 9,868,985.
Case 1:17-cv-00973-CFC Document 46 Filed 10/03/18 Page 2 of 3 PageID #: 4476



U.S.C. § 316(a)(11) (requiring a final determination in an IPR proceeding no later than 1 year

after institution of trial, unless the Director extends the time for good cause).

       Reserving their rights, the parties currently agree that the Stipulated Order staying this

action should remain in place. The parties do not believe that any events need to be scheduled

by the Court in this matter at this time.


Dated: October 3, 2018


MORRIS, NICHOLS, ARSHT & TUNNELL LLP                     ASHBY & GEDDES

/s/ Jack B. Blumenfeld                                   /s/ Andrew C. Mayo
Jack B. Blumenfeld (#1014)                               Steven J. Balick (#2114)
1201 North Market Street                                 Andrew C. Mayo (#5207)
P.O. Box 1347                                            500 Delaware Avenue, 8th Floor
Wilmington, DE 19899-1347                                P.O. Box 1150
(302) 658-9200                                           Wilmington, DE 19899
jblumenfeld@mnat.com                                     (302) 654-1888
                                                         sbalick@ashby-geddes.com
Attorneys for Plaintiff The Trustees of                  amayo@ashby-geddes.com
Columbia University in the City of New York
                                                         Attorneys for Defendant

                                                         Edward R. Reines
John D. Murnane                                          Derek C. Walter
Robert S. Schwartz                                       WEIL, GOTSHAL, & MANGES LLP
Damien N. Dombrowski                                     201 Redwood Shores Parkway, Redwood
FITZPATRICK, CELLA, HARPER & SCINTO                      Shores, CA 94065
1290 Avenue of the Americas                              (650) 802-3000
New York, NY 10104-3800
(212) 218-2100                                           Of Counsel
                                                         Illumina, Inc.
Of Counsel
The Trustees of Columbia University
In the City of New York

BALLARD SPAHR LLP

/s/ Beth Moskow-Schnoll
Beth Moskow-Schnoll (#2900)
Brittany M. Giusini (#6034)
919 N. Market Street, 11th Floor
Wilmington, DE 19801-3034
                                                  2
Case 1:17-cv-00973-CFC Document 46 Filed 10/03/18 Page 3 of 3 PageID #: 4477



(302) 252-4465
moskowb@ballardspahr.com
giusinib@ballardspahr.com

Attorneys for QIAGEN Sciences, LLC

Robert R. Baron, Jr.
Marc S. Segal
Tyler R. Marandola


BALLARD SPAHR LLP
1735 Market Street, 51stFloor
Philadelphia, PA19103
(215) 665-8500

Of Counsel
QIAGEN Sciences, LLC




                                     3
